DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 1/29/21 is acknowledged.
Claims 16-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20140033449 by Im et al.
As to claim 1, Im discloses a washing machine comprising a casing 110 (fig. 1) with an entry hole; a tub 132 defining a tub opening at a front of the tub; a drum 134; a 
As to claim 2, Im discloses that the first and second pipes would horizontally extend in a first direction (fig. 5, para. 77, pipes 123, 124 extend horizontally; the addition of a second pipe 123, paras. 67-68, would result in the pipes 123 in the first area extending in a first, left direction).
As to claim 4, Im discloses third and fourth pipes (paras. 67-68, a plurality of nozzles 160, 170 and respective pipes 123, 124 may be provided to spray water into the 
As to claim 5, Im discloses that the third and fourth pipes would horizontally extend in a second direction (fig. 5, para. 77, pipes 123, 124 extend horizontally; the addition of a second pipe 124, paras. 67-68, would result in the pipes 124 in the second area extending in a second, right direction).
As to claim 7, Im discloses that the gasket comprises a casing coupling part 128 (fig. 10, para. 108); and a tub coupling part 126, and wherein the gasket body extends from the casing coupling part to the tub coupling part.
As to claim 8, Im discloses that the gasket body comprises a rim part (see annotated fig. 10 below) extending from the casing coupling part 128 to the tub coupling part 126; an inner circumferential part (see annotated fig. 10 below) extending from the rim part to the casing coupling part 128; and an outer circumferential part (see annotated fig. 10 below) extending from the inner circumferential part toward the tub coupling part 126, and wherein the first and second port receiving pipes (third and fourth pipes 124 shown in the drawing segment of fig. 10, but structure would be the 

[AltContent: textbox (Outer circumferential part)][AltContent: textbox (Inner circumferential part)][AltContent: textbox (Rim part)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    426
    380
    media_image1.png
    Greyscale

As to claim 14, Im discloses third and fourth pipes (paras. 67-68, a plurality of nozzles 160, 170 and respective pipes 123, 124 may be provided to spray water into the drum) arranged in a vertical direction at the second area of the body (providing additional nozzles 160, 170 would necessarily require the nozzles and their respective pipes to be vertically arranged; i.e. an additional left-side nozzle 160 and pipe 123 must be above or below the depicted nozzle 160, and an additional right-side nozzle 170 and pipe 124 must be above or below the depicted nozzle 170), wherein the third and fourth port receiving pipes 124 (at the second, right-side area) extend parallel to each other (fig. 5, para. 77, the pipes 123, 124 extend horizontally), wherein the washing machine further comprises a circulation pipe (internal flow path of pump 148, fig. 4; alternately 
As to claim 15, Im discloses third and fourth pipes (paras. 67-68, a plurality of nozzles 160, 170 and respective pipes 123, 124 may be provided to spray water into the drum) arranged in a vertical direction at the second area of the body (providing additional nozzles 160, 170 would necessarily require the nozzles and their respective pipes to be vertically arranged; i.e. an additional left-side nozzle 160 and pipe 123 must be above or below the depicted nozzle 160, and an additional right-side nozzle 170 and pipe 124 must be above or below the depicted nozzle 170), wherein the third and fourth port receiving pipes 124 (at the second, right-side area) extend parallel to each other (fig. 5, para. 77, the pipes 123, 124 extend horizontally), wherein the washing machine further comprises a first circulation pipe (outlet of pump 148 to distribution pipe 151, fig. 4) and a second circulation pipe (outlet of pump 148 to distribution pipe 152, fig. 4), a first distribution pipe 151 fixed to the first, left-side area of the gasket body (fig. 4), and a second distribution pipe 152 fixed to the second, right-side area of the gasket .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140033449 by Im et al. in view of EP2634303A1 by Wakita et al.
As to claim 3, while Im teaches first and second port receiving pipes 123 vertically arranged (see discussion above), it does not teach a particular location of the pipes in the first (left-side) area.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Im to have a first pipe vertically above a middle portion of the gasket and a second pipe vertically below a middle portion of the gasket.  Wakita teaches a washing machine with nozzles 26 (which 
As to claim 6, while Im teaches first and second port receiving pipes 123 vertically arranged in the first area and third and fourth port receiving pipes 124 vertically arranged in the second area (see discussion above), it does not teach a particular location of the pipes in that the first and third (upper) pipes are at the same height, and the second the fourth (lower) pipes are at the same height.  However, Wakita teaches left-right symmetry among its nozzles (and respective port receiving pipes), which would result in the first and third pipes being along the same horizontal line, and the second and fourth pipes being along the same horizontal line, which would be obvious for the reasons taught by Wakita discussed above.

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Im does not teach particulars of the lengths of its port receiving pipes, and nothing in the prior art of record presents teachings that would have motivated one of ordinary skill in the art to have made the pipes with different lengths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SPENCER E BELL/Primary Examiner, Art Unit 1711